DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the phrase “the tire channel” in lines 2-3 is unclear. It is unclear if this is referring back to the tire casing channel previously disclosed in claim 1, or to a new and different tire channel, in which case the phrase then lacks sufficient antecedent basis. For the purposes of examination and consistency, the examiner assumes –the tire casing channel--. 
Claim 10 is indefinite by dependence on claim 9.  

Regarding claim 13, the phrase “the tire channel” in lines 2-3 is unclear. It is unclear if this is referring back to the tire casing channel previously disclosed in claim 12, or to a new and different tire channel, in which case the phrase then lacks sufficient antecedent basis. For the purposes of examination and consistency, the examiner assumes –the tire casing channel--. 
Claim 14 is indefinite by dependence on claim 13.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 5,938,868), Zeigler (WO 88/07939, see machine translation) (of record), and any one of Daly (US 2005/0277712) and/or Yamagiwa et al. (US 2006/0096687)).

Regarding claims 1, 9-10, and 12-14, Miura discloses a tire, comprising: a rim (Figs. 1-2, 4: 4) having at least one nozzle hole (Figs. 1-2, 4: 13, 15, 18) (Col. 3 line 11); a tire casing (Figs. 1-2, 4: 2) installed around the rim (Figs. 1-2, 4: 4) (Col. 3 lines 7-8); an inner tube (Figs. 1-2: 10; Fig. 4: 32) disposed between the rim (Figs. 1-2, 4: 4) and the tire casing (Figs. 1-2, 4: 2) (Col. 3 lines 20-22; Col. 4 lines 52-63); at least one valve stem (Figs. 1-2, 4: 15, 18) protruding from the at least one nozzle hole (Figs. 1-2, 4: 13, 15, 18); a tire casing channel disposed inside one valve stem (Figs. 1-2, 4: see how valve 15 fills space 6 with fluid 14 and thus needs a respective channel to deliver fluid 14 to space 6) and connecting to a space between the tire casing (Figs. 1-2, 4: 2) and the inner tube (Figs. 1-2: 10; Fig. 4: 32) (Col. 3 lines 54-55, 59-61, 65-66; Col. 4 line 1); an inner tube channel disposed inside one valve stem (Figs. 1-2, 4: see how valve 13 fills the inner 
Miura further discloses that the at least one valve includes a first valve (Figs. 1-2, 4: 15) and a second valve (Figs. 1-2, 4: 13), the first valve is configured to control the tire casing channel (Figs. 1-2, 4: see how valve 15 fills space 6 with fluid 14 and thus needs a respective channel to deliver fluid 14 to space 6), and the second valve is configured to control the inner tube channel (Figs. 1-2, 4: see how valve 13 fills the inner tube 10, 32 with air and thus needs a respective channel to deliver the air to 10, 32).
Miura does not expressly disclose that the tire casing channel and the inner tube channel are both disposed inside of the same at least one valve stem, nor does Miura expressly disclose that the at least one nozzle hole includes only one nozzle hole, or that the at least one valve stem includes only one valve stem.
Ziegler teaches a self-healing tire wherein a double valve (Fig. 4: 25) may take over the function of any of two valves (Figs. 1-3, 10-11: 4; Fig. 3: 22, 23; Fig. 4: 25) so that the same valve may do the work of two ([0011], [0030]), which inevitably reduces the number of components and holes in the tire and simplifies the structure of the tire. Accordingly, Ziegler thereby teaches that the at least one nozzle hole may include only one nozzle hole (Figs. 1-3, 10-11: 4; Fig. 3: 22, 23; Fig. 4: 25), and the at least one valve 
Miura further discloses that the inner tube is pressurized to a specified pressure and the storing layer is filled with a liquid to counter balance that (i.e. a liquid pressure of the liquid in the storing layer is equal to an air pressure in the inner tube after the inner tube is inflated) (Col. 3 lines 40-51; Col. 4 lines 17-25). 
However, Miura does not expressly recite that the liquid is a sealant, wherein when the tire casing is punctured, the liquid sealant flows to a punctured hole due to a lower air pressure caused by the punctured-hole-leakage, and the outflow liquid sealant contacts the air and seals the punctured hole.
Daly teaches providing a tire sealant that has a liquid carrier and solid particulate, wherein the liquid carrier may have a solids content of 10-95% with the remainder of the liquid carrier being about 90-5% water ([0027]). Miura also discloses that the liquid used may be water (Col. 3 lines 43-48). Daly further teaches that the liquid carrier (Figs. 1-5: 12) components are dense and the solid particulate (Figs. 1-5: 14) remain in suspension, which allows full use of the solid particulate for filling or plugging holes, punctures of leaks (Figs. 3-5: 106) in the tire (Figs. 1-5: 104) ([0027]). Daly also teaches filling the tire with a tire sealant having a liquid carrier and solid particulate, filling the tire with pressurized air until the tire has a 
Additionally or alternatively, Yamagiwa teaches a tire comprising a puncture sealant (Figs. 3-6: 14) including a sealing liquid (Figs. 3-6: 16) containing fibers, wherein the fibers are forced into the puncture hole of the tire casing by the air pressure in the tire (Fig. 6) ([0011]). The puncture sealant functions to minimize or prevent outward leakage of air from the tire when a puncture hole or tear made by a nail or the like reaches the inside space of the tire ([0036]). The puncture sealant is composed of a sealing liquid (Figs. 3-6: 16) in the form of a gel at ordinary temperature (e.g., 20 deg. Celsius), short fibers (fibers) mixed in the sealing liquid, and particles of ceramic or the like mixed in the sealing liquid ([0036]). The configuration of this puncture sealant is merely illustrative, and various puncture sealants capable of sealing the puncture hole may be used in the present invention ([0036]).  The air pressure (represented by open arrows in FIG. 6) inside the tire cannot be suppressed by the elastic forces of the inside liner and the intermediate liner ([0038]). As a result, the puncture sealant is forced by the air pressure in the tire to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Miura in order to provide solid particulate/fibers in the liquid within the tire so as to be a liquid sealant that seals punctures in the tire casing using the pressure differential that is present when a puncture hole occurs in a pressurized tire, as taught by Daly and Yamagiwa. 
Accordingly, because modified Miura discloses all of the claim limitations, it discloses a tire that is/is capable of being a self-healing tire. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-10, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues that Ziegler discloses two inner tubes in the tire casing so that if one of them is punctured then another one is inflated to prevent deflation of the tire, and thus does not disclose auto repairing of a tire by filling a hole in the inner tube and/or the tire casing due to a puncture, and that the provision of two inner tubes as disclosed by Ziegler increases the cost of a tire. Applicant further argues that Ziegler discloses a liquid foam which is injected into the tire chamber for the inner tube, but that the injected liquid foam is hardened after it is injected into the tire chamber to 
On page 8 of the Remarks, Applicant also argues that although Ziegler discloses that liquid foam and curable material is injected by means of the same valve for compressed air or a valve having two channels respectively for compressed air and liquid foam and curable material, the feature of claim 1 is to provide a liquid sealant which is disposed between the tire casing and the inner tube, which maintains a liquid state until the tire casing and/or the inner tube is punctured so as to flow to a punctured hole due to the lower air pressure caused by the leakage, and which contacts the air and seals the punctured hole, not how to realize the sealant injection. The examiner refers to the detailed rejection above discussing how Ziegler is applicable to further modify Miura, wherein modified Miura discloses a self-healing tire with a liquid sealant for punctures and Ziegler was merely relied upon to teach combining multiple valves into one for the advantages as discussed above. The examiner further notes that the claim limitations are also directed to valves for realizing sealant injection as well (i.e. “at least one valve stem protruding from the at least one nozzle hole; a tire casing channel disposed inside the at least one valve stem and connecting to a space between the tire casing and the inner tube; an inner tube channel disposed inside the at least one valve stem and connecting to an internal space of the inner tube for inflating the inner tube” in claims 1 and 12, “wherein the at least one valve includes a first valve and a second valve, the first valve is configured to control the tire channel, and the second valve is configured to control the inner tube channel” in claims 9 and 13, and “wherein the at least one nozzle hole includes only one nozzle hole, and the at least one valve stem includes only one valve stem” in claims 10 and 14), which is why Ziegler was relied upon. 

The examiner notes that the claim limitation “wherein when the tire casing is punctured, the liquid sealant flows to a punctured hole due to a lower air pressure caused by the punctured-hole-leakage, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749